Citation Nr: 0618613	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  96-42 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
July 24, 2002, for lumbosacral degenerative joint and disc 
disease.

2.  Entitlement to a rating in excess of 20 percent from July 
24, 2002, to March 6, 2005, for lumbosacral degenerative 
joint and disc disease.

3.  Entitlement to a rating in excess of 40 percent from 
March 7, 2005, for lumbosacral degenerative joint and disc 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to May 1985.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in November 2005, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, through the VA's Appeals 
Management Center (AMC) in Washington, DC, so that additional 
development could be undertaken.  Following the AMC's 
completion of the requested actions, the case was returned to 
the Board for further review.  

The issues of the veteran's entitlement to service connection 
for gastroesophageal reflux disorder, secondary to service-
connected lumbosacral degenerative joint and disc disease, 
and entitlement to a total disability evaluation for 
compensation due to individual unemployability are referred 
to the RO for further development and adjudicatory actions, 
based on the presentation of medical evidence in support 
thereof by means of the report of a VA medical examination in 
March 2005, and its December 2005 addendum.  


FINDING OF FACT

In connection with the veteran's service-connected 
lumbosacral degenerative joint and disc disease with sciatic 
neuritis, the record identifies a pronounced intervertebral 
disc syndrome through September 22, 2002, followed by a 
showing of intervertebral disc disease with incapacitating 
episodes having a total duration of at least six weeks during 
a 12-month period during the period from September 23, 2002, 
to the present.  



CONCLUSION OF LAW

The criteria for the assignment of a 60 percent rating, but 
none greater, for the veteran's service-connected lumbosacral 
degenerative joint and disc disease with sciatic neuritis for 
the period prior to July 24, 2002, for the period from July 
24, 2002, to March 6, 2005, and for the period from March 7, 
2005, have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293, as in effect prior to September 23, 2002; 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5243 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2005).  The VCAA has been the 
subject of various holdings of Federal courts, including 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  However, as the disposition herein reached is 
favorable to the veteran to the extent indicated, the need to 
discuss VA's efforts to comply with the VCAA and its 
implementing regulations and jurisprudence at this juncture 
is obviated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155.  Separate diagnostic 
codes (DCs) identify various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Service connection for mechanical low back pain was 
established by RO action in March 1986.  At that time, a 0 
percent schedular evaluation was assigned under DC 5295.  By 
its rating decision in January 1994, such rating was 
increased from 0 percent to 10 percent under DC 5295, 
effective from January 1992.  

Received by the RO in June 1995 was the veteran's claim for 
increase, the denial of which by rating action in March 1996 
forms the basis of the instant appeal.  By rating decision in 
January 1997, the RO recharacterized such disability to that 
of chronic lumbar strain, and by rating action in June 2005, 
the RO increased the rating assigned for what was described 
as lumbosacral degenerative joint and disc disease from 10 to 
20 percent under DC 5242, effective from July 24, 2002, and 
from 20 percent to 40 percent, effective from March 7, 2005.  

It, too, is noted that the criteria for the evaluation of 
spinal disorders were amended during the course of the 
instant appeal, initially as of September 23, 2002, and then 
on September 26, 2003.  See 68 Fed. Reg. 51454-51456 (2003); 
67 Fed. Reg. 54345 (2002).  On the basis of VAOPGCPREC 07-03, 
69 Fed. Reg. 25179 (2004), and Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), it follows that only the old rating 
criteria apply to the period prior to the date of the change 
in law, and only the new rating criteria apply to the period 
after the date of the change in law.

As in effect prior to September 23, 2002, intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, DC 5293, was evaluated as 
20 percent disabling where it was moderate in degree, with 
recurring attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating was 
assignable for an intervertebral disc syndrome that was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

Effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) on the basis of 
the total duration of incapacitating episodes over the past 
12 months, and as of September 26, 2003, either on the basis 
of the aforementioned incapacitating episodes or under the 
general rating formula for diseases and injuries of the 
spine, as was cited above.  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  With incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks during the previous 12-month period, a 20 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least four weeks, but less than six 
weeks during the past 12 months, a 40 percent rating is for 
assignment.  Where the incapacitating episodes are at least 
six weeks in total duration during the previous 12 weeks, a 
60 percent evaluation is assignable.  38 C.F.R. § 4.71a, DC 
5243.  

On and after September 26, 2003, a spinal disorder, with or 
without regard to symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, is assigned a 20 
percent rating where forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The next higher 
evaluation of 30 percent pertains exclusively to the cervical 
spine, which is not herein at issue.  For assignment of a 40 
percent evaluation, there is required to be a showing of 
forward flexion of the thoracolumbar spine being limited to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  The 50 percent rating requires a 
showing of unfavorable ankylosis of the entire thoracolumbar 
spine and the 100 percent evaluation necessitates unfavorable 
ankylosis of the entire spine.

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet.App. 202, 206-7 (1995).  
Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder must reflect functional limitation which 
is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  

The definitive evidence in this case was obtained through the 
Board's recent remands and consists of the report of an 
orthopedic examination by VA in March 2005 and an addendum to 
such report by the same VA physician in December 2005.  
Notwithstanding the fact that not all of the evidence on file 
is supportive of the entitlement to an increased rating, the 
full review of the veteran's medical history and 
exceptionally thorough evaluation of the current and former 
status of the veteran's service-connected low back disorder 
undertaken by the VA physician in March and December 2005 
persuade the undersigned that a schedular evaluation of 60 
percent, but none greater, is for assignment for the disorder 
in question throughout the entirety of the appeal period.  
Such appeal period includes the period prior to July 24, 
2002, the period from July 24, 2002, to March 6, 2005, and 
the period from March 7, 2005.

The VA's March 2005 examiner aptly noted that the veteran's 
service-connected low back disorder was most correctly 
characterized as lumbosacral degenerative joint and disc 
disease with left sciatic neuritis.  In the opinion and 
supporting rationale provided by that examiner, the veteran 
was found to be experiencing prior to September 23, 2002, the 
equivalent of a pronounced intervertebral disc syndrome, with 
there being since that time extended periods of 
incapacitation in excess of six weeks in any 12-month period 
requiring bed rest and treatment by a physician.  This highly 
probative evidence warrants the assignment of the maximum 
schedular evaluation under DC 5293, as in effect prior to 
September 23, 2002, and the same 60 percent evaluation under 
DC 5242-5243 on and after September 23, 2002.  

No increase beyond the 60 percent level is otherwise 
indicated.  While pain and functional loss are shown, it is 
noted that pain is a listed criterion for DC 5293, and under 
the general formula for the rating of spinal disorders, the 
applicable rating is assigned whether pain is or is not 
present.  Because the veteran's low back disorder was 
assigned the maximum disability rating available under 38 
C.F.R. § 4.71a, DC 5293, the existence of objective evidence 
of pain or other factor involving functional loss does not 
warrant the assignment of an increased schedular evaluation 
under 38 C.F.R. §§ 4.40, 4.45 or DeLuca, given that pain 
cannot be the basis for an award under a DC in excess of the 
maximum evaluation under that particular DC.  See Johnston v. 
Brown, 10 Vet.App. 80, 85 (1997).  The record otherwise fails 
to demonstrate the presence of unfavorable ankylosis at any 
time, as might warrant the assignment of a schedular rating 
in excess of 60 percent.  

Regarding extraschedular entitlement under 38 C.F.R. 
§ 3.321(b), it is noted that the above-noted VA examiner 
reported in December 2005 that the veteran's service-
connected low back disorder was markedly interfering with his 
employment.  However, the veteran does not otherwise produce 
evidence from any current or former employer indicating that 
his low back disorder is adversely affecting to a significant 
degree his ability to perform job-related duties.  Rather, 
the veteran indicates that he has not been gainfully employed 
since 1997, and February 1997 information furnished by the 
California Unemployment Insurance Appeals Board is to the 
effect that the veteran's work as a laborer at Ford Ord was 
discontinued in October 1996 because of his knee disabilities 
and a resultant inability to do heavy work.  In light of the 
foregoing, it is found that the 60 percent schedular 
evaluation herein assigned for the veteran's low back 
disorder adequately compensates him for the level of 
industrial impairment shown to result therefrom.  38 C.F.R. 
§ 4.1.




ORDER

A 60 percent evaluation, but none greater, is granted for the 
veteran's lumbosacral degenerative joint and disc disease, 
with sciatic neuritis, for the period prior to July 24, 2002, 
for the period from July 24, 2002, to March 6, 2005, and for 
the period from March 7, 2005.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


